Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of November 20,
2006, by and among Orchid Cellmark Inc., a Delaware corporation with
headquarters located at 4390 US Route One, Princeton, NJ 08540 (the “Company”),
and the investors listed on the Schedule of Investors attached hereto as Exhibit
A (individually, an “Investor” and collectively, the “Investors”).

BACKGROUND

A. The Company and each Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.

B. Each Investor, severally and not jointly, wishes to purchase, and the Company
wishes to sell to each Investor, upon the terms and conditions stated in this
Agreement that aggregate number of shares of the Common Stock, par value $.001
per share, of the Company (the “Common Stock”), set forth opposite such
Investor’s name in column two (2) on the Schedule of Investors in Exhibit A
(which aggregate amount for all Investors together shall be 4,874,630 shares of
Common Stock and shall collectively be referred to herein as the “Common
Shares”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agent” has the meaning set forth in Section 3.1(l).

“Agreement” has the meaning set forth in the Preamble.

“Best Efforts” means the efforts that a prudent person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
as expeditiously as reasonably practical; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Company to dispose
of any or all of its assets (other than cash) or make any change to its
business, expend substantial funds or incur any other significant burden.



--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Section 2.1.

“Closing Date” means the date and time of the Closing, which shall be
November 21, 2006 or such other date and time as is mutually agreed to by the
Company and the Investors.

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the Common Stock for such
date (or the nearest preceding date) so quoted; (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent closing bid price per share of
the Common Stock so reported; or (d) in all other cases, the fair market value
of a share of Common Stock as determined by an independent appraiser selected in
good faith by a majority-in-interest of the Investors.

“Common Shares” has the meaning set forth in the Preamble.

“Common Stock” has the meaning set forth in the Preamble.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
counsel to the Company.

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.

“Effectiveness Period” has the meaning set forth in Section 6.1(b).

“8-K Filing” has the meaning set forth in Section 4.4.

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, The Nasdaq Global Market or The Nasdaq Capital Market.

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

-2-



--------------------------------------------------------------------------------

“Event” has the meaning set forth in Section 6.1(d).

“Event Payments” has the meaning set forth in Section 6.1(d).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Events” has the meaning set forth in Section 6.1(d).

“Excluded Investors” means Cowen and Company, LLC and its Affiliates.

“Filing Date” means the 45th day after the Closing Date.

“GAAP” has the meaning set forth in Section 3.1(g).

“Hazardous Materials” has the meaning set forth in Section 3.1(dd).

“Indemnified Party” has the meaning set forth in Section 6.4(c).

“Indemnifying Party” has the meaning set forth in Section 6.4(c).

“Insolvent” has the meaning set forth in Section 3.1(h).

“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).

“Investor” has the meaning set forth in the Preamble.

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole on a consolidated basis, or (ii) materially and
adversely impair the Company’s ability to perform its obligations under any of
the Transaction Documents, provided, that none of the following alone shall be
deemed, in and of itself, to constitute a Material Adverse Effect: (i) a change
in the market price or trading volume of the Common Stock or (ii) changes in
general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a materially disproportionate effect on the Company and
its Subsidiaries taken as a whole.

“Material Permits” has the meaning set forth in Section 3.1(v).

“Options” means any outstanding rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

-3-



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the Common Shares issued pursuant to the
Transaction Documents, together with any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event
with respect to the foregoing.

“Registration Statement” means each registration statement required to be filed
under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Regulation D” has the meaning set forth in the Preamble.

“Required Effectiveness Date” means (i) if the Registration Statement does not
become subject to review by the SEC, the date which is the earliest of
(a) ninety (90) days after the Closing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the Registration Statement
will not become subject to review and the Company fails to request to accelerate
the effectiveness of the Registration Statement, or (ii) if the Registration
Statement becomes subject to review by the SEC, one hundred and twenty
(120) days after the Closing Date.

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” has the meaning set forth in the Preamble.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Securities Act” has the meaning set forth in the Preamble.

“Shares” means shares of the Company’s Common Stock.

“Short Sales” has the meaning set forth in Section 3.2(h).

“Subsidiary” means any direct or indirect subsidiary of the Company.

 

-4-



--------------------------------------------------------------------------------

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on the The Nasdaq Global Market (or any successor thereto), or (c) if
trading ceases to occur on the The Nasdaq Global Market (or any successor
thereto), any Business Day.

“Trading Market” means The Nasdaq Global Market or any other Eligible Market, or
any national securities exchange, market or trading or quotation facility on
which the Common Stock is then listed or quoted.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, and the Transfer Agent Instructions.

“Transfer Agent” means American Stock Transfer & Trust Company, or any successor
transfer agent for the Company.

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

ARTICLE II

PURCHASE AND SALE

2.1 Closing. Subject to the terms and conditions set forth in this Agreement, at
the Closing the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company, such number of
Common Shares for the price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Common Shares.” The date and time of the Closing and
shall be 11:00 a.m., New York City Time, on the Closing Date. The Closing shall
take place at the offices of the Company’s Counsel.

2.2 Closing Deliveries.

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Investor the following:

(i) one or more stock certificates (or copies thereof provided by the Transfer
Agent), free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof), evidencing such number of Common Shares set
forth opposite such Investor’s name on Exhibit A hereto under the heading
“Common Shares,” registered in the name of such Investor;

(ii) a legal opinion of Company Counsel, in the form of Exhibit C, executed by
such counsel and delivered to the Investors;

(iii) duly executed Transfer Agent Instructions acknowledged by the Transfer
Agent; and

 

-5-



--------------------------------------------------------------------------------

(iv) a copy of the “Notification Form: Listing of Additional Shares” submitted
to The NASDAQ Stock Market LLC covering all of the Registrable Securities.

(b) At the Closing, each Investor shall deliver or cause to be delivered to the
Company the purchase price set forth opposite such Investor’s name on Exhibit A
hereto under the heading “Purchase Price” in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:

(a) Subsidiaries. Each of the Company’s Subsidiaries that is a “significant
subsidiary” under Rule 1-02(w) of Regulation S-X is listed in Schedule 3.1(a)
hereto (collectively, the “Material Subsidiaries”). Except as disclosed in
Schedule 3.1(a) hereto or in the SEC Reports, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Material Subsidiary free and clear of any Lien and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Material Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite legal authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Material Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Material Subsidiaries is duly
qualified to do business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not,
individually or in the aggregate, have a Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its stockholders. Each of the Transaction Documents to which it is a party has
been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.

 

-6-



--------------------------------------------------------------------------------

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby and thereby do not, and will not,
(i) conflict with or violate any provision of the Company’s or any Material
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Material
Subsidiary is a party or by which any property or asset of the Company or any
Material Subsidiary is bound, or affected, except to the extent that such
conflict, default, termination, amendment, acceleration or cancellation right
would not have a Material Adverse Effect, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company or a Material
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including the primary Trading Market on which the Common Stock is traded), or by
which any property or asset of the Company or a Material Subsidiary is bound or
affected, except to the extent that such violation would not have a Material
Adverse Effect.

(e) The Common Shares. The Common Shares are duly authorized and, when issued
and paid for in accordance with the Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens (other
than those imposed by Investors) and will not be subject to preemptive or
similar rights of stockholders. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 3.2 hereof at the time of
issuance of the Common Shares, the offer, issuance and sale of the Common Shares
to the Investors pursuant to the Agreement are exempt from the registration
requirements of the Securities Act.

(f) Capitalization. The aggregate number of shares and type of all authorized,
issued and outstanding classes of capital stock, options and other securities of
the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(f) hereto. All outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws. Except as disclosed in Schedule 3.1(f) hereto or in the SEC Reports, the
Company did not have outstanding at November 20, 2006 any other options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, and, other than the Transaction Documents, has
not entered into any agreement giving any Person any right to subscribe for or
acquire, any shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. Except as set forth on Schedule 3.1(f)
hereto, and except for customary adjustments as a result of stock dividends,
stock splits, combinations of shares, reorganizations, recapitalizations,
reclassifications or other similar events, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) and the issuance and sale of the
Common Shares will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Investors) and will not result in
a right of any holder of Company

 

-7-



--------------------------------------------------------------------------------

securities to adjust the exercise, conversion, exchange or reset price under
such securities. To the knowledge of the Company, except as disclosed in the SEC
Reports and any Schedules filed with the SEC pursuant to Rule 13d-1 of the
Exchange Act by reporting persons or in Schedule 3.1(f) hereto, no Person or
group of related Persons beneficially owns (as determined pursuant to Rule 13d-3
under the Exchange Act), or has the right to acquire, by agreement with or by
obligation binding upon the Company, beneficial ownership of in excess of 5% of
the outstanding Common Stock.

(g) SEC Reports; Financial Statements. Except as disclosed in Schedule 3.1(g) or
in the SEC Reports, the Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension and has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof. Such reports required to
be filed by the Company under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, together with any materials filed or furnished
by the Company under the Exchange Act, whether or not any such reports were
required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”. As of their respective dates, the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed by the Company,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent that information contained in any SEC Report
has been revised or superseded by a later filed SEC Report. Except as set forth
in the SEC Reports, the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing except to the extent that information contained in any SEC
Report has been revised or superseded by a later filed SEC Report. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

(h) No Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, in press releases or other “public disclosures” as such term is defined
in Section 101(c) of Regulation FD of the Exchange Act or in Schedule 3.1(h)
hereto, (i) there has been no event, occurrence or development that,
individually or in the aggregate, has had or that would result in a Material
Adverse Effect, (ii) the Company has not incurred any material liabilities other
than (A) trade payables and accrued

 

-8-



--------------------------------------------------------------------------------

expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
changed its auditors, except as disclosed in its SEC Reports, (iv) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders, in their capacities as such, or purchased, redeemed or made
any agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby to occur at the applicable Closing, will not be Insolvent (as defined
below). For purposes of this Section 3.1(h), “Insolvent” means (i) the present
fair saleable value of the Company’s assets is less than the amount required to
pay the Company’s total indebtedness, (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged for the current fiscal year as
such business is now conducted and is proposed to be conducted.

(i) Absence of Litigation. Except as disclosed in the SEC Reports, there is no
action, suit, claim, or proceeding, or, to the Company’s knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Material
Subsidiaries that would, individually or in the aggregate, have a Material
Adverse Effect.

(j) Compliance. Except as described in Schedule 3.1(j) or as disclosed in the
SEC Reports, neither the Company nor any Material Subsidiary, except in each
case as would not, individually or in the aggregate, have a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Material Subsidiary under), nor has
the Company or any Material Subsidiary received written notice of a claim that
it is in default under or that it is in violation of, any indenture, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body applicable to it, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority
applicable to it.

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title to all real property owned by them that is material to the business of the
Company and the Subsidiaries taken as a whole and good and marketable title to
all personal property owned by them that is material to the business of the
Company and the Subsidiaries taken as a whole, in each case free and clear of
all Liens, except for Liens that do not, individually or in the aggregate, have
or

 

-9-



--------------------------------------------------------------------------------

result in a Material Adverse Effect. Any real property and facilities held under
lease by the Company and the Material Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Material
Subsidiaries are in material compliance.

(l) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Common Shares. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for Persons engaged
by any Investor or its investment advisor) relating to or arising out of the
issuance of the Common Shares pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Common Shares pursuant to this Agreement. The Company
acknowledges that is has engaged Cowen and Company, LLC as its exclusive
placement agent (the “Agent”) in connection with the sale of the Common Shares.
Other than the Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Common Shares.

(m) Private Placement. Neither the Company nor any of its Affiliates nor any
Person acting on the Company’s behalf has, directly or indirectly, at any time
within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Common Shares as contemplated hereby or (ii) cause the
offering of the Common Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market. The Company
is not required to be registered as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended. The Company is not a United
States real property holding corporation within the meaning of the Foreign
Investment in Real Property Tax Act of 1980.

(n) No Form S-3 Eligibility. The Company is not eligible to register the Common
Shares for resale by the Investors using Form S-3 promulgated under the
Securities Act.

(o) Listing and Maintenance Requirements. Except as disclosed in Schedule 3.1(o)
or in the SEC Reports, the Company has not, in the twelve months preceding the
date hereof, received notice (written or oral) from any Trading Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Trading Market. The Company is in compliance with all such listing and
maintenance requirements.

(p) Registration Rights. Except as disclosed in Schedule 3.1(p) or the SEC
Reports, the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority that have
not been satisfied or waived.

 

-10-



--------------------------------------------------------------------------------

(q) Application of Takeover Protections. Except as disclosed in Schedule 3.1(q)
or in the SEC Reports, there is no control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s charter documents
or the laws of its state of incorporation that is or could become applicable to
any of the Investors as a result of the Investors and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Common Shares and the Investors’ ownership of the Common Shares.

(r) Disclosure. The Company confirms that neither it nor any of its officers,
directors or Affiliates, has provided any of the Investors (other than Excluded
Investors) or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information (other than the existence and
terms of the issuance of Common Shares, as contemplated by this Agreement). The
Company understands and confirms that each of the Investors will rely on the
foregoing representations in effecting transactions in securities of the Company
(other than Excluded Investors). All disclosure provided by the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on the behalf
of the Company are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, except for the transactions contemplated by this Agreement, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Investor makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in the Transaction
Documents.

(s) Acknowledgment Regarding Investors’ Purchase of Common Shares. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Common Shares. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

(t) Patents and Trademarks. To the knowledge of the Company, the Company and its
Material Subsidiaries own, or possess adequate rights or licenses to use, all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights,

 

-11-



--------------------------------------------------------------------------------

inventions, trade secrets and other intellectual property rights (“Intellectual
Property Rights”) necessary to conduct their respective businesses now conducted
unless described in the SEC Reports, where the failure to so own or possess
would have a Material Adverse Effect. Except as set forth in Schedule 3.1(t) or
in the SEC Reports, none of the patents or registered trademarks of the Company
that are included in the Company’s Intellectual Property Rights have expired or
terminated, or are expected to expire or terminate, within two years from the
date of this Agreement. Except as set forth in Schedule 3.1(t), the Company has
not received any written notice that the Intellectual Property Rights used by
the Company or any Subsidiary violates or infringes upon the patents or
registered trademarks of others that would individually, or in the aggregate,
have a Material Adverse Effect. Except as disclosed in the SEC Reports, or as
set forth in Schedule 3.1(t), there is no claim, action or proceeding being made
or brought, or to the knowledge of the Company, being threatened, against the
Company or its Material Subsidiaries regarding its Intellectual Property Rights
that would individually, or in the aggregate, have a Material Adverse Effect.

(u) Insurance. The Company and the Material Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the Material Subsidiaries are engaged.

(v) Regulatory Permits. The Company and the Material Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits does not, individually or in the aggregate, have a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Material Subsidiary has received any written notice of proceedings relating to
the revocation or modification of any Material Permit.

(w) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries that would be required to be reported on Form
10-K (other than transactions for agreements relating to ordinary course
services as employees, officers or directors or the grant of stock options,
restricted stock, stock or related rights, pursuant to compensation plans
described in the SEC Reports in connection with such service), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company’s knowledge, any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.

(x) Internal Accounting Controls. Except as disclosed in the SEC Reports or in
Schedule 3.1(x), the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization.

 

-12-



--------------------------------------------------------------------------------

(y) Sarbanes-Oxley Act. Except as disclosed in the SEC Reports, the Company is
in compliance in all material respects with applicable requirements of the
Sarbanes-Oxley Act of 2002 and applicable rules and regulations promulgated by
the SEC thereunder, except where such noncompliance would not have, individually
or in the aggregate, a Material Adverse Effect.

(z) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any of its Subsidiaries pursuant
to agreement with the Company has, in the course of its actions for, or on
behalf of, the Company is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended.

(aa) Subsidiary Rights. Except as set forth in Schedule 3.1(aa) or in the SEC
Reports, the Company or one of its Subsidiaries has the unrestricted right to
vote, and (subject to limitations imposed by applicable law or by the terms of
agreements described in or filed as exhibits to the SEC Reports) to receive
dividends and distributions on, all capital securities of its Subsidiaries that
are owned by the Company or such Subsidiary.

(bb) Tax Status. The Company and each of its Subsidiaries (ii) has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on its foreign, federal and state income
tax returns, reports and declarations, except those being contested in good
faith and (ii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply to the extent required under generally
accepted accounting principles. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction.

(cc) Indebtedness. Except as disclosed in the SEC Reports, neither the Company
nor any of its Subsidiaries is in violation of any term of or in default under
any contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness”
of any Person means, without duplication (A) all indebtedness for borrowed
money, (B) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of

 

-13-



--------------------------------------------------------------------------------

such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; and (y) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(dd) Labor Matters. The Company and its Material Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
except where the failure to be in compliance would not, either individually or
in the aggregate, have a Material Adverse Effect.

(ee) Environmental Laws. The Company and its Material Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval except where,
in each of the foregoing clauses (i), (ii) and (iii), the failure to so comply
or so receive would, individually or in the aggregate, have a Material Adverse
Effect. The term “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

3.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

(a) Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Common Shares hereunder has
been duly authorized by all necessary action on the part of such Investor. This
Agreement has been duly executed and delivered by such Investor and constitutes
the valid and binding obligation of such Investor, enforceable against it in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and
(ii) the effect of rules of law governing the availability of specific
performance and other equitable remedies.

 

-14-



--------------------------------------------------------------------------------

(b) No Public Sale or Distribution. Such Investor is acquiring the Common Shares
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and such Investor does not have a present arrangement
to effect any distribution of the Common Shares to or through any Person or
entity; provided, however, that by making the representations herein, such
Investor does not agree to hold any of the Common Shares for any minimum or
other specific term and reserves the right to dispose of the Common Shares at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.

(c) Investor Status. At the time such Investor was offered the Common Shares, it
was, and at the date hereof it is, an “accredited investor” pursuant to Sections
(a)(1), (2), (3), (7) and (8) of Rule 501 under the Securities Act or a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act. Such Investor is not a registered broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the NASD, Inc. or an entity
engaged in the business of being a broker dealer. Except as otherwise disclosed
in writing to the Company on Exhibit B-2 (attached hereto) on or prior to the
date of this Agreement, such Investor is not affiliated with any broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the NASD,
Inc. or an entity engaged in the business of being a broker dealer.

(d) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Common Shares, and has so evaluated
the merits and risks of such investment. Such Investor understands that it must
bear the economic risk of this investment in the Common Shares indefinitely, and
is able to bear such risk and is able to afford a complete loss of such
investment.

(e) Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Common Shares and the merits and risks of investing in the
Common Shares; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents. Such Investor acknowledges receipt of
copies of the SEC Reports.

(f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

 

-15-



--------------------------------------------------------------------------------

(g) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.

(h) Transactions in Securities. No Investor, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Investor,
has (i) engaged in any purchase or sale (including, without limitation, any
Short Sales involving any of the Company’s securities), (ii) contracted to or
granted any option to purchase or sell (including, without limitation, any Short
Sales involving any of the Company’s securities), (iii) established, liquidated,
increased or decreased a “put equivalent position” or a “call equivalent
position” within the meaning of Rule 16a-1 under the Exchange Act, or
(iv) otherwise disposed of securities of the Company (including, without
limitation, any Short Sales involving any of the Company’s securities), since
the time that such Investor was first contacted by the Company, the Agent or any
other Person regarding this investment in the Company, in each case, other than
the purchase of the Common Shares pursuant to this Agreement. The transactions
described in clauses (i) through (iv) of the preceding sentence are referred to
herein as “Specified Transactions.” Such Investor covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with such
Investor will engage, directly or indirectly, in any Specified Transactions in
the securities of the Company (including Short Sales) prior to the time the
transactions contemplated by this Agreement are publicly disclosed. “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers. Notwithstanding the foregoing, with respect to LB I
Group Inc., this Section 3.2(h) shall apply to the Global Trading Strategies
group, as currently configured, of Lehman Brothers Holdings Inc., and shall not
apply to any other person, affiliate, subsidiary, business unit, area, group or
division of Lehman Brothers Holdings Inc. who has not been notified of the
transactions contemplated by this Agreement.

(i) Restricted Securities. The Investors understand that the Common Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.

 

-16-



--------------------------------------------------------------------------------

(j) Legends. It is understood that, except as provided in Section 4.1(b) of this
Agreement, certificates evidencing such Common Shares may bear the legend set
forth in Section 4.1(b).

(k) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Common Shares
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Common Shares.
Such Investor understands that the Agent has acted solely as the agent of the
Company in this placement of the Common Shares, and that the Agent makes no
representation or warranty with regard to the merits of this transaction or as
to the accuracy of any information such Investor may have received in connection
therewith. Such Investor acknowledges that he has not relied on any information
or advice furnished by or on behalf of the Agent.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Investors covenant that the Common Shares will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of Common
Shares other than pursuant to an effective registration statement or to the
Company, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration under the Securities Act. Notwithstanding
the foregoing, the Company hereby consents to and agrees to register on the
books of the Company and with its Transfer Agent, without any such legal
opinion, except to the extent that the Transfer Agent requests such legal
opinion, any transfer of Common Shares by an Investor to an Affiliate of such
Investor, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
provided that such Affiliate does not request any removal of any existing
legends on any certificate evidencing the Common Shares.

(b) The Investors agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Common Shares:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,

 

-17-



--------------------------------------------------------------------------------

OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE
SKY LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

Certificates evidencing Common Shares shall not be required to contain such
legend or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Common Shares is effective
under the Securities Act, (ii) following any sale of such Common Shares pursuant
to Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonably acceptable to the
Company to the effect that the Common Shares can be sold under Rule 144,
(iii) if the holder provides the Company with a legal opinion (and the documents
upon which the legal opinion is based) reasonably acceptable to the Company to
the effect that the Common Shares are eligible for sale under Rule 144(k), or
(iv) if the holder provides the Company with a legal opinion (and the documents
upon which the legal opinion is based) reasonably acceptable to the Company to
the effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). The Company shall cause its
counsel to issue the formal written confirmation included in the Transfer Agent
Instructions to the Transfer Agent on the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Common Shares, the Company will no later than three Trading Days
following the delivery by an Investor to the Company or the Transfer Agent of
(i) a legended certificate representing such Common Shares, and (ii) an opinion
of counsel to the extent required by Section 4.1(a), deliver or cause to be
delivered to such Investor a certificate representing such Common Shares that is
free from all restrictive and other legends. The Company shall issue an
instruction to the Transfer Agent as set forth in Exhibit E hereto with respect
to requests by Holders to issue such Common Shares in accordance with the
foregoing sentence via The Depository Trust Company’s Deposit/Withdrawal at
Custodian, or DWAC system. The Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section.

If within three Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in Clauses (i) and (ii) of the
paragraph immediately above, the Company shall fail to issue and deliver to such
Investor a certificate representing such Securities that is free from all
restrictive and other legends, and if on or after such third Trading Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of shares of Common
Stock that the Investor anticipated receiving from the Company without any
restrictive legend (the “Covering Shares”), then the Company shall, within three
Trading Days after the Investor’s request, pay cash to the Investor in an amount
equal to the excess (if any) of the Investor’s total purchase price (including
brokerage commissions, if any, up to $100 in the aggregate for any Investor) for
the Covering Shares, over the product of (A) the number of Covering Shares,
times (B) the closing bid price on the date of delivery of such certificate and
the other documents as specified in Clauses (i) and (ii) of the paragraph
immediately above. The Company shall pay all fees of the Transfer Agent in
connection with this Section 4.1(b).

 

-18-



--------------------------------------------------------------------------------

(c) The Company will not object to and shall permit (except as prohibited by
law) an Investor to pledge or grant a security interest in some or all of the
Common Shares in connection with a bona fide margin agreement or other bona fide
loan or financing arrangement secured by the Common Shares, and if required
under the terms of such bona fide agreement, loan or arrangement, the Company
will not object to and shall permit (except as prohibited by law) such Investor
to transfer pledged or secured Common Shares to the pledgee or secured parties.
Except as required by law, such a pledge or transfer would not be subject to
approval of the Company, no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith, and no notice shall be
required of such pledge. Each Investor acknowledges that the Company shall not
be responsible for any pledges relating to, or the grant of any security
interest in, any of the Common Shares or for any agreement, understanding or
arrangement between any Investor and its pledgee or secured party. At the
appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Common Shares may
reasonably request in connection with a pledge or transfer of the Common Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Notwithstanding the foregoing, each Investor agrees that no such
pledge, grant of security interest or transfer shall be made in violation of the
Securities Act. Neither the Company’s indemnification obligations pursuant to
Section 6.4 or the Company’s contribution obligations pursuant to Section 6.4(d)
shall extend to any Proceeding or Losses arising out of or related to this
Section 4.1(c).

4.2 Furnishing of Information. Until the date that any Investor owning Common
Shares may sell all of them under Rule 144(k) of the Securities Act (or any
successor provision), the Company covenants to use its reasonable Best Efforts
to timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act. Until the date that any Investor
owning Common Shares may sell all of them under Rule 144(k) of the Securities
Act (or any successor provision), the Company further covenants that it will
take such further action as any holder of Common Shares may reasonably request
to make available the information specified in paragraph (c) of Rule 144.

4.3 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Common Shares in a manner that would
require the registration under the Securities Act of the sale of the Common
Shares to the Investors or that would be integrated with the offer or sale of
the Common Shares for purposes of the rules and regulations of any Trading
Market.

4.4 Securities Laws Disclosure; Publicity. The Company shall, on or before 9:30
a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release reasonably acceptable to the Investor acquiring
the largest number of Common Shares disclosing all material terms of the
transactions contemplated hereby. On or prior to the Closing Date, the Company
shall file a Current Report on Form 8-K with the SEC (the “8-K Filing”)
describing the

 

-19-



--------------------------------------------------------------------------------

terms of the transactions contemplated by the Transaction Documents and
including as an exhibit to such Current Report on Form 8-K this Agreement
(including the schedules and the names, and addresses of the Investors and the
amount(s) of Common Shares respectively purchased), in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby. Except as herein provided, and except for disclosure in the
Registration Statement, the Company shall not publicly disclose the name of any
Investor, or include the name of any Investor in any press release without the
prior written consent of such Investor, unless otherwise required by law or
Trading Market regulations. The Company shall not, and shall cause each of its
Subsidiaries not to, and shall instruct its and each of their respective
officers, directors, employees and agents not to, provide any Investor with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the issuance of the above referenced press release without the
express written consent of such Investor and the Company. No Investor shall
issue any press release or otherwise make any public statement, filing or other
communication with respect to the transactions contemplated by the Transaction
Documents without the prior consent of the Company, except if such disclosure is
required by law, in which case the Investor shall promptly provide the Company
with prior notice of such public statement, filing or other communication in a
manner which affords, when reasonably available, an opportunity for the Company
to review and comment on the proposed disclosure.

4.5 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Common Shares for working capital and general corporate purposes,
including, but not limited to acquiring or investing in technologies, products,
services or other businesses, although the Company has no material commitments
with respect to these types of transactions. Pending these uses, the Company
intends to invest the net proceeds from this offering in short-term,
interest-bearing, investment-grade securities, or as otherwise pursuant to the
Company’s customary investment policies.

ARTICLE V

CONDITIONS

5.1 Conditions Precedent to the Obligations of the Investors. The obligation of
each Investor to acquire Common Shares at the Closing is subject to the
satisfaction or waiver by such Investor, at or before the Closing, of each of
the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date; and

(b) Performance. The Company and each other Investor shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing.

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell the Common Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Investors contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date; and

 

-20-



--------------------------------------------------------------------------------

(b) Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Investors at or prior to the Closing.

ARTICLE VI

REGISTRATION RIGHTS

6.1 Registration Statement.

(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the SEC a Registration Statement on Form
S-1, or other appropriate form on which the Company is then eligible to file a
Registration Statement in accordance with the Securities Act and the Exchange
Act, covering the resale of all Registrable Securities for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
shall contain (except if otherwise directed by the Investors or requested by the
SEC) the “Plan of Distribution” in substantially the form attached hereto as
Exhibit D.

(b) The Company shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of the date that all Common Shares covered by such Registration
Statement have been sold or can be sold publicly under Rule 144(k) but in no
event for a period of more than two years from the Closing Date (the
“Effectiveness Period”); provided that, upon notification by the SEC that a
Registration Statement will not be reviewed or is no longer subject to further
review and comments, the Company, within five (5) Trading Days after receipt of
such notice, shall request acceleration of such Registration Statement and
request that such Registration Statement becomes effective after 4:00 p.m. New
York City time on the Effective Date.

(c) The Company shall notify the Investors in writing promptly (and in any event
within two Trading Days) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(d) Should an Event (as defined below) occur, then upon the occurrence of such
Event and on every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Investor who provides to the Company
reasonable written evidence of its ownership of the Common Shares at the time of
each such Event (including the number of Common Shares held by such Investor as
of each such date) an amount in cash, as liquidated damages and not as a
penalty, equal to three-quarters of one percent (0.75%) of (i) the number of
Common Shares held by such Investor as of the date of such Event, multiplied by
(ii) the purchase price paid by such Investor for such Common Shares then held;
provided, however, that the total amount of payments pursuant to this
Section 6.1(d) shall not exceed, when aggregated with all such payments paid to
all Investors, ten percent (10%) of the aggregate purchase price. The payments
to which an Investor

 

-21-



--------------------------------------------------------------------------------

shall be entitled pursuant to this Section 6.1(d) are referred to herein as
“Event Payments.” Any Event Payments payable pursuant to the terms hereof shall
apply on a pro rated basis for any portion of a month prior to the cure of an
Event. In the event the Company fails to make Event Payments in a timely manner,
such Event Payments shall bear interest at the rate of one percent (1.0%) per
month (prorated for partial months) commencing thirty (30) days after the
Investor provided such reasonable evidence of ownership hereunder until paid in
full. All pro rated calculations made pursuant to this paragraph shall be based
upon the actual number of days in such pro rated month.

For such purposes, each of the following shall constitute an “Event”:

(i) the Registration Statement is not filed on or prior to the Filing Date;

(ii) the Registration Statement is not declared effective on or prior to the
Required Effectiveness Date;

(iii) except as provided for in Section 6.1(e) (the “Excluded Events”), after
the Effective Date but prior to the end of the Effectiveness Period, an Investor
is not permitted to sell Registrable Securities under the Registration Statement
(or a subsequent Registration Statement filed in replacement thereof) for any
reason (other than the fault of such Investor) for fifteen (15) or more
consecutive Trading Days during the Effectiveness Period; or

(iv) with respect to an Investor, the Company fails for any reason to deliver a
certificate evidencing any Common Shares to such Investor within five Trading
Days after delivery of such certificate is required pursuant to any Transaction
Document, other than as a result of the fault of an Investor.

(e) Notwithstanding anything in this Agreement to the contrary, after the 45th
Trading Day following the Effective Date, the Company may, by written notice to
the Investors, suspend sales under a Registration Statement after the Effective
Date thereof and/or require that the Investors immediately cease the sale of
shares of Common Stock pursuant thereto and/or defer the filing of any
subsequent Registration Statement if the Company is engaged in a material
merger, acquisition or sale and the Board of Directors determines in good faith,
by appropriate resolutions, that, as a result of such activity, (A) it would be
materially detrimental to the Company (other than as relating solely to the
price of the Common Stock) to maintain a Registration Statement at such time or
(B) it is in the best interests of the Company to suspend sales under such
registration at such time. Upon receipt of such notice, each Investor shall
immediately discontinue any sales of Registrable Securities pursuant to such
registration until such Investor is advised in writing by the Company that the
current Prospectus or amended Prospectus, as applicable, may be used. In no
event, however, shall this right be exercised to suspend sales beyond the period
during which (in the good faith determination of the Company’s Board of
Directors) the failure to require such suspension would be materially
detrimental to the Company. The Company’s rights under this Section 6(e) may be
exercised for a period of no more than 20 Trading Days at a time and not more
than three times in any twelve-month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
necessary actions (including filing any required supplemental prospectus) to
restore the effectiveness of the applicable Registration Statement and the
ability of the Investors to publicly resell their Registrable Securities
pursuant to such effective Registration Statement.

 

-22-



--------------------------------------------------------------------------------

(f) The Company shall not, from the date hereof until the Effective Date of the
Registration Statement, prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than any reasonably
necessary or advisable amendment to a registration statement that was filed with
SEC prior to the Closing Date and other than any registration statement or
post-effective amendment to a registration statement (or supplement thereto)
relating to the Company’s employee benefit plans registered on Form S-8.

(g) Notwithstanding anything in the Transaction Documents to the contrary, it
shall be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of any particular Investor or to make any Event Payments set forth in
Section 6.1(c) to such Investor that such Investor timely furnish to the Company
the information specified in Exhibits B-1, B-2, B-3 and B-4 hereto and such
other information regarding itself, the Registrable Securities and other shares
of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and each Investor shall complete and
timely execute such documents in connection with such registration as the
Company may reasonably request.

6.2 Registration Procedures. In connection with the Company’s registration
obligations under Section 6.1(a) and Section 6.1(b), the Company shall:

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses on the signature pages hereto copies of all such documents proposed to
be filed, which documents (other than any document that is incorporated or
deemed to be incorporated by reference therein) will be subject to the review of
such Investors. The Company shall reflect in each such document when so filed
with the SEC such comments regarding the Investors as the Investors may
reasonably and promptly propose no later than two days after the Investors have
been so furnished with copies of such documents as aforesaid.

(b) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within twelve
(12) Trading Days (except to the extent that the Company reasonably requires
additional time to respond to comments), to any comments received from the SEC
with respect to the Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors thereof set
forth in the Registration Statement as so amended or in such Prospectus as so
supplemented.

 

-23-



--------------------------------------------------------------------------------

(c) Notify those Investors who have supplied the Company with e-mail addresses
on the signature pages hereto as promptly as reasonably possible, and (if
requested by the Investors confirm such notice in writing no later than two
Trading Days thereafter, of any of the following events: (i) the SEC notifies
the Company whether there will be a “review” of any Registration Statement;
(ii) the SEC comments in writing on any Registration Statement; (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or receives written notice of the
initiation or threat of any Proceeding for such purpose; or (vii) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d) Use its reasonable Best Efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e) If requested by an Investor, provide such Investor, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto,
including financial statements and schedules, and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the SEC.

(f) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto (in the manner described in the Prospectus)
to the extent permitted by federal and state securities laws and regulations.

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) use commercially reasonable efforts to cause
such Common Shares to be approved for listing on each Trading Market as soon as
reasonably possible thereafter; and (iii) except as a result of the Excluded
Events, during the Effectiveness Period, use commercially reasonable efforts to
maintain the listing of such Common Shares on each such Trading Market or
another Eligible Market.

(h) Prior to any public offering of Registrable Securities, use its reasonable
Best Efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such

 

-24-



--------------------------------------------------------------------------------

Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions within the United States as any Investor requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective for so long as required, but not to exceed the duration of
the Effectiveness Period, and to do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions in the
United States of the Registrable Securities covered by a Registration Statement;
provided, however, that the Company shall not be obligated to file any general
consent to service of process or to qualify as a foreign corporation or as a
dealer in securities in any jurisdiction in which it is not so qualified or to
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

(i) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to a Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.

(j) Upon the occurrence of any event described in Section 6.2(c)(vii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(k) Cooperate with any reasonable due diligence investigation undertaken by the
Investors in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; provided that
the Company will not deliver or make available to any Investor material,
nonpublic information unless such Investor requests in advance in writing to
receive material, nonpublic information and agrees to keep such information
confidential.

(l) Use commercially reasonable efforts to comply with all rules and regulations
of the SEC applicable to the registration of the Common Shares.

(m) Comply with all applicable rules and regulations of the SEC under the
Securities Act and the Exchange Act, including, without limitation, Rule 172
under the Securities Act, file any final Prospectus, including any supplement or
amendment thereof, with the SEC pursuant to Rule 424 under the Securities Act,
promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 and, as a result thereof, the Investors are required to make available
a Prospectus in connection with any disposition of Registrable Securities and
take such other actions as may be reasonably necessary to facilitate the
registration of the Registrable Securities hereunder.

6.3 Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with Article VI of this Agreement by the
Company, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or

 

-25-



--------------------------------------------------------------------------------

blue sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market. The
Investors shall be responsible for paying the underwriters’ commission or
brokerage fees and taxes of any kind (including, without limitation, transfer
taxes) applicable to any disposition, sale or transfer of Registrable
Securities.

6.4 Indemnification

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, partners, members, agents and employees of each of them,
each Person who controls any such Investor (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all Losses, as incurred, arising out of or relating to (i) any breach of any
representation or warranty made by the Company in this Agreement, (ii) any
failure of the Company to comply with any covenant or agreement of the Company
contained in this Agreement, or (iii) any untrue or alleged untrue statement of
a material fact contained in the Registration Statement, any Prospectus or any
form of Company prospectus or in any amendment or supplement thereto or in any
Company preliminary prospectus, or arising out of or relating to any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein (in the case of any Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (A) such untrue statements, alleged untrue statements, omissions or alleged
omissions are made in reliance upon and in strict conformity with information
regarding such Investor furnished in writing to the Company by such Investor
expressly for use therein, or (B) with respect to any prospectus, if the untrue
statement or omission of material fact contained in such prospectus was
corrected on a timely basis in the prospectus, as then amended or supplemented,
if such corrected prospectus was timely made available by the Company to the
Investor, and the Investor seeking indemnity hereunder was advised in writing
not to use the incorrect prospectus prior to the use giving rise to Losses; but,
with respect to clauses (i) and (ii) above, only to the extent such Losses do
not arise out of or relate to (I) any breach of a representation or warranty
made by such Investor in this Agreement or (II) any failure to comply by such
Investor with any covenant or agreement of such Investor contained in this
Agreement.

(b) Indemnification by Investors. Each Investor shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or relating to (i) any breach of any representation or
warranty made by such Investor in this Agreement, (ii) any failure of the
Investor to comply with any covenant, agreement or obligation of such Investor
contained in this Agreement, or (iii) any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact

 

-26-



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, but only
to the extent that (A) such untrue statements or omissions are made in reliance
upon and in strict conformity with information regarding such Investor furnished
to the Company by such Investor in writing expressly for use therein, (B) such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
by such Investor expressly for use in the Registration Statement (it being
understood that the information provided by the Investor to the Company in
Exhibits B-1, B-2, B-3 and B-4 and the Plan of Distribution set forth on Exhibit
D, and other information provided by the Investor to the Company in or pursuant
to the Transaction Documents constitutes information reviewed and expressly
approved by such Investor in writing expressly for use in the Registration
Statement), or (C) if the Company has provided a notice under Section 6.1(e) or
in the case of an occurrence of an event of the type specified in
Section 6.2(c)(iv) (in the case of a request for an amendment), (v),
(vi) or (vii), the use by such Investor of the Prospectus after the Company has
notified such Investor in writing pursuant to Section 6.1(e) or 6.2(c) and prior
to the receipt by such Investor pursuant to Section 6.1(e) or 6.2(c) that the
Prospectus, as then amended or supplemented, may be used; but, with respect to
clauses (i) and (ii) above, only to the extent such Losses do not arise out of
or relate to (I) any breach of any representation or warranty made by the
Company in this Agreement or (II) any failure of the Company to comply with any
covenant or agreement of the Company contained in this Agreement. In no event
shall the liability of any selling Investor hereunder be greater in amount than
the dollar amount of the net proceeds received by such Investor upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not

 

-27-



--------------------------------------------------------------------------------

have the right to assume the defense thereof and the reasonable fees and
expenses of separate counsel shall be at the expense of the Indemnifying Party).
It being understood, however, that the Indemnifying Party shall not, in
connection with any one such Proceeding (including separate Proceedings that
have been or will be consolidated before a single judge) be liable for the fees
and expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within 20 Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 6.4(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise,
but other than by reason of the specified exclusions to indemnification under
Section 6.4(a) or (b)), then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.4(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason

 

-28-



--------------------------------------------------------------------------------

of such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6.5 Dispositions. Each Investor agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell its Registrable Securities in accordance with the Plan of
Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(iv) (with respect to a request for an
amendment), (v), (vi) or (vii), such Investor will discontinue disposition of
such Registrable Securities under the Registration Statement until such Investor
is advised in writing by the Company that the use of the Prospectus, or amended
Prospectus, as applicable, may be used. The Company may provide appropriate stop
orders to the Transfer Agent to enforce the provisions of this Section 6.5 and
Section 6.1(e).

6.6 No Piggyback on Registrations. Except as set forth on Schedule 6.7, neither
the Company nor any of its security holders (other than the Investors in such
capacity pursuant hereto) may include securities of the Company in the
Registration Statement other than the Registrable Securities.

6.7 Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Registrable Securities under Rule 144 in a three-month period,
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered. Notwithstanding the
foregoing, in the event that, in connection with any underwritten public
offering, the managing underwriter(s) thereof shall impose a limitation on the
number of shares of Common Stock which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which such
Investor has requested inclusion hereunder as the underwriter shall advise;
provided, however, that (i) the Company shall not exclude any Registrable
Securities unless the Company has first excluded all outstanding securities, the
holders of which are not contractually entitled to inclusion of such securities
in such Registration Statement or are not contractually entitled to pro rata
inclusion with the Registrable Securities and (ii) after giving effect to the
immediately preceding proviso, any such exclusion of Registrable Securities
shall be made pro rata among the Investors seeking to include

 

-29-



--------------------------------------------------------------------------------

Registrable Securities and the holders of other securities having the
contractual right to inclusion of their securities in such Registration
Statement by reason of demand registration rights, in proportion to the number
of Registrable Securities or other securities, as applicable, sought to be
included by each such Investor or other holder. If an offering in connection
with which an Investor is entitled to registration under this Section 6.7 is an
underwritten offering, then each Investor whose Registrable Securities are
included in such Registration Statement shall, unless otherwise agreed by the
Company, offer and sell such Registrable Securities in an underwritten offering
using the same underwriter or underwriters and, subject to the provisions of
this Agreement, on the same terms and conditions as other shares of Common Stock
included in such underwritten offering and shall enter into an underwriting
agreement in a form and substance reasonably satisfactory to the Company and the
underwriter or underwriters and such other agreements as shall be required by
the underwriter or underwriters. Upon the effectiveness the registration
statement for which piggy-back registration has been provided in this
Section 6.7, any Event Payments payable to an Investor whose Common Shares are
included in such registration statement shall terminate.

ARTICLE VII

MISCELLANEOUS

7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the applicable Common Shares.

7.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

7.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or email address specified in this Section prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized

 

-30-



--------------------------------------------------------------------------------

overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The addresses, facsimile numbers and email
addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.

7.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.

7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

7.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Common Shares, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Common Shares, by the provisions hereof that apply to the
“Investors” and (v) such transfer shall have been made in accordance with the
applicable requirements of this Agreement and with all laws applicable thereto.

7.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Indemnified Party is an intended third party
beneficiary of Section 6.4 and (in each case) may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

7.9 Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. THE COMPANY AND INVESTORS HEREBY

 

-31-



--------------------------------------------------------------------------------

IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Closing.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

7.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
owed to such Investor by the Company under a Transaction Document and the
Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

 

-32-



--------------------------------------------------------------------------------

7.14 Replacement of Common Shares. If any certificate or instrument evidencing
any Common Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Common Shares.

7.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Investors
and the Company will be entitled to seek specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.17 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

7.18 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Common Shares
pursuant to this Agreement has been made by such Investor independently of any
other Investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries which may have been made or given
by any other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other Person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed

 

-33-



--------------------------------------------------------------------------------

to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with making its investment hereunder and that no other Investor will
be acting as agent of such Investor in connection with monitoring its investment
hereunder. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

7.19 Exculpation Among Investors. Each Investor acknowledges that it is not
relying upon any other person, firm or corporation (including without limitation
any other Investor), other than the Company (to the extent set forth in this
Agreement), in deciding to invest and in making its investment in the Company.
Each Investor agrees that no other Investor nor the respective controlling
persons, officers, directors, partners, agents or employees of any other
Investor shall be liable to such Investor for any losses incurred by such
Investor in connection with its investment in the Company.

7.20 Like Treatment of Investors. Neither the Company nor any of its affiliates
shall, directly or indirectly, pay or cause to be paid any consideration to any
Investor for or as an inducement to, or in connection with solicitation of, any
consent, waiver or amendment of any terms or provisions of this Agreement unless
such consideration is paid to all Investors bound by such consent, waiver or
amendment, whether or not such Investors so consent, waive or agree to amend.

7.21 Acknowledgment Regarding Purchase. The Company acknowledges that no
Investor is acting or has acted as an advisor, agent or fiduciary of the Company
(or in any similar capacity) with respect to this Agreement and any advice given
by any Investor or any of its respective representatives in connection with this
Agreement is merely incidental to the Investors’ purchase of Common Shares. The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

[SIGNATURE PAGES TO FOLLOW]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  ORCHID CELLMARK INC.   By:  

/s/ Thomas A. Bologna

  Name:   Thomas A. Bologna   Title:   President and Chief Executive Officer  
Address for Notice:   Orchid Cellmark Inc.   4390 US Route One North  
Princeton, NJ 08540   Facsimile No.: (609) 750-6405   Telephone No.:
(609) 750-2200   Attn: Chief Financial Officer With copies to:   Orchid Cellmark
Inc.   4390 US Route One North   Princeton, NJ 08540   Facsimile No.: (609)
750-6405   Telephone No.: (609) 750-2200   Attn: General Counsel and   Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C.   One Financial Center   Boston, MA
02111   Facsimile No.: (617) 542-2241   Telephone No.: (617) 542-6000   Attn:
John J. Cheney, III, Esq.

COMPANY SIGNATURE PAGE



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: LB I Group Inc. By:  

/s/ Jeffrey Ferrell

Name:   Jeffrey Ferrell Title:   Vice President

Address:   399 Park Avenue (9th Floor)   New York, NY 10022   c/o William
Yelsits Telephone No.: (212) 526-2431 Facsimile No.: (646) 758-1630 Email
Address: wyelsits@lehman.com Number of Shares: 1,041,566 Aggregate Purchase
Price: $2,999,710.08



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Accipiter Life Sciences Fund II (Offshore), Ltd. By:  

/s/ Gabe Hoffman

Name:   Gabe Hoffman Title:   Director

Address:   c/o Accipiter Capital Management, LLC   399 Park Avenue, 38th Floor  
New York, NY 10022 Telephone No.: 212-705-8700 Facsimile No.: 212-705-8720 Email
Address: ghoffman@accipitercm.com Number of Shares: 505,281 Aggregate Purchase
Price: $1,455,209.28



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Accipiter Life Sciences Fund II (QP), Ltd. By:  

/s/ Gabe Hoffman

Name:   Gabe Hoffman Title:   Managing Member of GP

Address:   c/o Accipiter Capital Management, LLC   399 Park Avenue, 38th Floor  
New York, NY 10022 Telephone No.: 212-705-8700 Facsimile No.: 212-705-8750 Email
Address: ghoffman@accipitercm.com Number of Shares: 314,059 Aggregate Purchase
Price: $904,489.92



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Accipiter Life Sciences Fund, LP By:  

/s/ Gabe Hoffman

Name:   Gabe Hoffman Title:   Managing Member of GP

Address:   c/o Accipiter Capital Management, LLC   399 Park Avenue, 38th Floor  
New York, NY 10022 Telephone No.: 212-705-8700 Facsimile No.: 212-705-8750 Email
Address: ghoffman@accipitercm.com Number of Shares: 69,514 Aggregate Purchase
Price: $200,200.32



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Accipiter Life Sciences Fund II, LP By:  

/s/ Gabe Hoffman

Name:   Gabe Hoffman Title:   Managing Member of GP

Address:   c/o Accipiter Capital Management, LLC   399 Park Avenue, 38th Floor  
New York, NY 10022 Telephone No.: 212-705-8700 Facsimile No.: 212-705-8750 Email
Address: ghoffman@accipitercm.com Number of Shares: 51,443 Aggregate Purchase
Price: $148,155.84



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Accipiter Life Sciences Fund (Offshore), Ltd. By:  

/s/ Gabe Hoffman

Name:   Gabe Hoffman Title:   Director

Address:   c/o Accipiter Capital Management, LLC   399 Park Avenue, 38th Floor  
New York, NY 10022 Telephone No.: 212-705-8700 Facsimile No.: 212-705-8750 Email
Address: ghoffman@accipitercm.com Number of Shares: 19,703 Aggregate Purchase
Price: $56,744.64



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Potomac Capital Partners LP By:  

/s/ Kenneth Berkow

Name:   Kenneth Berkow Title:   CFO

Address:   c/o Potomac Capital Management   825 Third Avenue, 33rd Floor   New
York, NY 10022 Telephone No.: 212-521-5115 Facsimile No.: 212-521-5116 Email
Address: kberkow@potomaccap.com Number of Shares: 367,925 Aggregate Purchase
Price: $1,059,624.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Pleiades Investment Partners-R LP By:  

/s/ Kenneth Berkow

Name:   Kenneth Berkow Title:   CFO

Address:   c/o Potomac Capital Management   825 Third Avenue, 33rd Floor   New
York, NY 10022 Telephone No.: 212-521-5115 Facsimile No.: 212-521-5116 Email
Address: kberkow@potomaccap.com Number of Shares: 260,500 Aggregate Purchase
Price: $750,240.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Potomac Capital International Ltd By:  

/s/ Kenneth Berkow

Name:   Kenneth Berkow Title:   CFO

Address:   c/o Potomac Capital Management   825 Third Avenue, 33rd Floor   New
York, NY 10022 Telephone No.: 212-521-5115 Facsimile No.: 212-521-5116 Email
Address: kberkow@potomaccap.com Number of Shares: 239,630 Aggregate Purchase
Price: $690,134.40



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: UBS O’Connor LLC FBO O’Connor Global Convertible Arbitrage
Master Ltd. By:  

/s/ George Locasto

Name:   George Locasto Title:   Managing Director

Address:   UBS O’Connor LLC   One N. Wacker Drive, 32nd Floor   Chicago, IL
60606 Telephone No.: 312-525-5839 Facsimile No.: 312-525-6271 Email Address:
jeff.richmond@ubs.com Number of Shares: 361,600 Aggregate Purchase Price:
$1,041,408.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: UBS O’Connor LLC FBO O’Connor PIPES Corporate Strategies
Master Ltd. By:  

/s/ George Locasto

Name:   George Locasto Title:   Managing Director

Address:   UBS O’Connor LLC   One N. Wacker Drive, 32nd Floor   Chicago, IL
60606 Telephone No.: 312-525-5839 Facsimile No.: 312-525-6271 Email Address:
jeff.richmond@ubs.com Number of Shares: 200,000 Aggregate Purchase Price:
$576,000



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: UBS O’Connor LLC FBO O’Connor Global Convertible Arbitrage II
Master Ltd. By:  

/s/ George Locasto

Name:   George Locasto Title:   Managing Director

Address:   UBS O’Connor LLC   One N. Wacker Drive, 32nd Floor   Chicago, IL
60606 Telephone No.: 312-525-5839 Facsimile No.: 312-525-6271 Email Address:
jeff.richmond@ubs.com Number of Shares: 38,400 Aggregate Purchase Price:
$110,592.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor:

Capital Ventures International

 

by: Heights Capital Management, Inc.

 

its authorized agent

By:  

/s/ Martin Kobinger

Name:   Martin Kobinger Title:   Investment Manager

Address:   c/o Heights Capital Management   101 California Street, Suite 3250  
San Francisco, CA 94111 Telephone No.: 415-403-6500 Facsimile No.: 415-403-6525

Email Address:  

Martin.Kobinger@sig.com

Sam.Winer@sig.com

Number of Shares: 300,000 Aggregate Purchase Price: $864,000



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Cranshire Capital, L.P. By:  

/s/ Miteley P. Kopine

Name:   Miteley P. Kopine Title:   President Downeview Capital   The General
Partner

 

Address:   3100 Dundee Road, Suite 703   Northbrook, IL 60062 Telephone No.:
847-562-9030 Facsimile No.: 847-562-9031 Email Address:
mkopine@cranshirecapital.com Number of Shares: 250,000 Aggregate Purchase Price:
$720,000.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Iroquois Mgmt Fund Ltd. By:  

/s/ Joshua Silverman

Name:   Joshua Silverman Title:   Authorized Signatory

 

Address:   641 Lexington Ave., 26th Floor   New York, NY 10022 Telephone No.:
212-974-3070 Facsimile No.: 212-207-3452 Email Address: Number of Shares:
250,000 Aggregate Purchase Price: $720,000.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Valesco Healthcare Master Fund, L.P.

By:

 

/s/ Keith Maher

Name:

  Keith Maher

Title:

  Portfolio Manager, Valesco Healthcare GP, LLC, general partner of Valesco
Healthcare Master Fund, LP

 

Address:   787 7th Ave, 48th Floor   New York, NY 10019

Telephone No.:   212-554-4307   212-554-4211

Facsimile No.: 212-515-4355

Email Address:   Kmaher@paramountbio.com;   mdavis@paramountbio.com Number of
Shares: 86,831 Aggregate Purchase Price: $250,073.28



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Otago Partners, LLC By:  

/s/ Lindsay A. Rosenwald, MD

Name:   Lindsay A. Rosenwald, MD Title:   Managing Member

 

Address:   787 7th Ave, 48th Floor   New York, NY 10019

Telephone No.: 212-554-4211 Facsimile No.: 212-554-4355 Email Address:  
Mchill@paramountbio.com;   mdavis@paramountbio.com Number of Shares: 66,338
Aggregate Purchase Price: $191,053.44



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Aries Master Fund II By:  

/s/ Lindsay A. Rosenwald, MD

Name:   Lindsay A. Rosenwald, MD Title:   Chairman, Paramount BioCapital Asset
Management Inc, Investment Manager of Aries Master Fund II

 

Address:   787 7th Ave, 48th Floor   New York, NY 10019

Telephone No.: 212-554-4272 Facsimile No.: 212-554-4355 Email Address:  
mdavis@paramountbio.com Number of Shares: 51,230 Aggregate Purchase Price:
$147,542.40



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Aries Domestic Fund, I, LP By:  

/s/ Lindsay A. Rosenwald, MD

Name:   Lindsay A. Rosenwald, MD Title:   Chairman, Paramount BioCapital Asset
Management Inc, General Partner of Aries Domestic Fund I, LP

 

Address:   787 7th Ave, 48th Floor   New York, NY 10019 Telephone No.:
212-554-4272 Facsimile No.: 212-554-4355

Email Address:   mdavis@paramountbio.com Number of Shares: 19,971 Aggregate
Purchase Price: $57,516.48



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Aries Domestic Fund II, LP By:  

/s/ Lindsay A. Rosenwald, MD

Name:   Lindsay A. Rosenwald, MD Title:   Chairman, Paramount BioCapital Asset
Management Inc, General Partner of the Aries Domestic Fund II, LP

 

Address:   787 7th Ave, 48th Floor   New York, NY 10019

Telephone No.: 212-554-4272 Facsimile No.: 212-554-4355 Email Address:  
mdavis@paramountbio.com Number of Shares: 15,630 Aggregate Purchase Price:
$45,014.40



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Hudson Bay Overseas Fund Ltd By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Principal and Portfolio Manager

 

Address:   120 Broadway, 40th Floor   New York, NY 10271

Telephone No.: 212-571-1244 Facsimile No.: 212-571-1279 Email Address:  

yroth@hudsonbaycapital.com

mlee@hudsonbaycapital.com

dchiu@hudsonbaycapital.com

Number of Shares: 104,000 Aggregate Purchase Price: $299,520.00

 



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Hudson Bay Fund LP By:  

/s/ Yoav Roth

Name:   Yoav Roth Title:   Principal and Portfolio Manager

Address:   120 Broadway, 40th Floor   New York, NY 10271

Telephone No.: 212-571-1244

Facsimile No.: 212-571-1279

Email Address:

 

yroth@hudsonbaycapital.com

mlee@hudsonbaycapital.com

dchiu@hudsonbaycapital.com

Number of Shares: 96,000

Aggregate Purchase Price: $276,480.00



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Truk Opportunity Fund, LLC

By: Atoll Asset Management, LLC

By:

 

/s/ Stephen Saltzstein

Name:

  Stephen Saltzstein

Title:

  Managing Director

 

Address:   One East 52nd Street   Sixth Floor   New York, NY 10022

Telephone No.: 212-888-2224

Facsimile No.: 212-888-0334

Email Address:

  ssalt@ramcapital.com

Number of Shares: 146,859

Aggregate Purchase Price: $422,953.92



--------------------------------------------------------------------------------

Investor Signature Page

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of November 20, 2006 (the “Purchase
Agreement”) by and among Orchid Cellmark Inc. and the Investors (as defined
therein), as to the number of shares of Common Stock set forth below, and
authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

Name of Investor: Truk International Fund, LP By: Atoll Asset Management, LLC

By:

 

/s/ Stephen Saltzstein

Name:

  Stephen Saltzstein

Title:

  Managing Director

 

Address:   One East 52nd Street   Sixth Floor   New York, NY 10022

Telephone No.: 212-888-2224

Facsimile No.: 212-888-0334

Email Address:

  ssalt@ramcapital.com

Number of Shares: 18,150

Aggregate Purchase Price: $52,272.00



--------------------------------------------------------------------------------

Exhibits:   A   Schedule of Investors B   Instruction Sheet for Investors B-1  
Stock Certificate Questionnaire B-2   Registration Statement Questionnaire B-3  
Investor Certificate for Individual Investor B-4   Investor Certificate for
Corporation, Partnership, Limited Liability Company, Trust, Foundation and Joint
Investors C   Opinion of Company Corporate Counsel D   Plan of Distribution E  
Company Transfer Agent Instructions



--------------------------------------------------------------------------------

Exhibit A

Schedule of Investors

 

Investor

   Common
Shares    Purchase Price LB I Group Inc.    1,041,566    $ 2,999,710.08
Accipiter Life Sciences Fund II (Offshore), Ltd.    505,281      1,455,209.28
Accipiter Life Sciences Fund II (QP), Ltd.    314,059      904,489.92 Accipiter
Life Sciences Fund, LP    69,514      200,200.32 Accipiter Life Sciences Fund
II, LP    51,443      148,155.84 Accipiter Life Sciences Fund (Offshore), Ltd.
   19,703      56,744.64 Potomac Capital Partners LP    367,925     
1,059,624.00 Pleiades Investment Partners-R LP    260,500      750,240.00
Potomac Capital International Ltd    239,630      690,134.40 UBS O’Connor LLC
FBO O’Connor Global Convertible Arbitrage Master Ltd.    361,600     
1,041,408.00 UBS O’Connor LLC FBO O’Connor PIPES Corporate Strategies Master
Ltd.    200,000      576,000 UBS O’Connor LLC FBO O’Connor Global Convertible
Arbitrage II Master Ltd.    38,400      110,592.00 Capital Ventures
International    300,000      864,000 Cranshire Capital, L.P.    250,000     
720,000.00 Iroquois Mgmt Fund Ltd.    250,000      720,000.00 Valesco Healthcare
Master Fund, L.P.    86,831      250,073.28 Otago Partners, LLC    66,338     
191,053.44 Aries Master Fund II    51,230      147,542.40 Aries Domestic Fund,
I, LP    19,971      57,516.48 Aries Domestic Fund II, LP    15,630     
45,014.40 Hudson Bay Overseas Fund Ltd    104,000      299,520.00 Hudson Bay
Fund LP    96,000      276,480.00 Truk Opportunity Fund, LLC    146,859     
422,953.92 Truk International Fund, LP    18,150      52,272.00            
TOTAL    4,874,630    $ 14,038,934.40            



--------------------------------------------------------------------------------

Exhibit B

INSTRUCTION SHEET FOR INVESTOR

(to be read in conjunction with the entire Securities Purchase Agreement)

 

A. Complete the following items in the Securities Purchase Agreement:

 

  1. Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.

 

  2. Exhibit B-1 - Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire;

 

  3. Exhibit B-2 - Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

 

  4. Exhibit B-3 /B-4 - Investor Certificate:

Provide the information requested by the Certificate for Individual Investors
(B-3) or the Certificate for Corporate, Partnership, Limited Liability Company,
Trust, Foundation and Joint Investors (B-4), as applicable.

 

  5. Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits B-1 through B-4, to:

Facsimile:

Telephone:

Attn:

 

  6. After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-4 to:

Address:

Telephone:

Attn:

 

B. Instructions regarding the wire transfer of funds for the purchase of the
Common Shares will be telecopied to the Investor by the Company at a later date.



--------------------------------------------------------------------------------

Exhibit B-1

Orchid Cellmark Inc.

STOCK CERTIFICATE QUESTIONNAIRE

 

  Please provide us with the following information:    1.   The exact name that
the Common Shares are to be registered in (this is the name that will appear on
the stock certificate(s)). You may use a nominee name if appropriate:   
______________________________________ 2.   The relationship between the
Investor of the Common Shares and the Registered Holder listed in response to
item 1 above if not the same:    ______________________________________ 3.   The
mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:   

______________________________________

 

______________________________________

 

______________________________________

 

______________________________________

 

______________________________________

4.   The Tax Identification Number of the Registered Holder listed in response
to item 1 above:    ______________________________________



--------------------------------------------------------------------------------

Exhibit B-2

Orchid Cellmark Inc.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

1. Please state your organization’s name exactly as it should appear in the
Registration Statement:

_____________________________________________________________________________

Except as set forth below, your organization does not hold any equity securities
of the Company on behalf of another person or entity.

State any exceptions here:

_____________________________________________________________________________

2. Address of your organization:

______________________________________________________

______________________________________________________

Telephone: ____________________________

Fax: __________________________________

Contact Person: _________________________

3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)

                Yes                                          No

If yes, please indicate the nature of any such relationship below:



--------------------------------------------------------------------------------

4. Are you the beneficial owner of any other securities of the Company? (Include
any equity securities that you beneficially own or have a right to acquire
within 60 days after the date hereof, and as to which you have sole voting
power, shared voting power, sole investment power or shared investment power.)

                Yes                                          No

If yes, please describe the nature and amount of such ownership as of a recent
date.

5. Except as set forth below, you wish that all the shares of the Company’s
common stock beneficially owned by you or that you have the right to acquire
from the Company be offered for your account in the Registration Statement.

State any exceptions here:

6. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?

                Yes                                          No

If yes, please describe the nature and amount of such arrangements.



--------------------------------------------------------------------------------

1. NASD Matters

(a) State below whether (i) you or any associate or affiliate of yours are a
member of the NASD, a controlling shareholder of an NASD member, a person
associated with a member, a direct or indirect affiliate of a member, or an
underwriter or related person with respect to the proposed offering; (ii) you or
any associate or affiliate of yours owns any stock or other securities of any
NASD member not purchased in the open market; or (iii) you or any associate or
affiliate of yours has made any outstanding subordinated loans to any NASD
member. If you are a general or limited partnership, a no answer asserts that no
such relationship exists for you as well as for each of your general or limited
partners.

 

 

Yes:

_______

 

No:

_______

 

If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner:

If you answer “no” to Question 7(a), you need not respond to Question 7(b).

(b) State below whether you or any associate or affiliate of yours has been an
underwriter, or a controlling person or member of any investment banking or
brokerage firm which has been or might be an underwriter for securities of the
Corporation or any affiliate thereof including, but not limited to, the common
stock now being registered.

 

 

Yes:

_______

 

No:

_______

 

If “yes,” please identify the NASD member and describe your relationship,
including, in the case of a general or limited partner, the name of the partner.



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby agrees to notify the Company promptly of any changes in
the foregoing information which should be made as a result of any developments,
including the passage of time. The undersigned also agrees to provide the
Company and the Company’s counsel any and all such further information regarding
the undersigned promptly upon request in connection with the preparation,
filing, amending, and supplementing of the Registration Statement (or any
prospectus contained therein). The undersigned hereby consents to the use of all
such information in the Registration Statement.

The undersigned understands and acknowledges that the Company will rely on the
information set forth herein for purposes of the preparation and filing of the
Registration Statement.

The undersigned understands that the undersigned may be subject to serious civil
and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein not misleading.

 

Dated:

 

 

   

 

      Name      

 

      Signature      

 

      Name and Title of Signatory



--------------------------------------------------------------------------------

Exhibit B-3

Orchid Cellmark Inc.

CERTIFICATE FOR INDIVIDUAL INVESTORS

If the Investor is an individual, he/she must complete, date and sign this
Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

Please check one below:

             The Investor is natural person whose individual net worth, or joint
net worth with that person’s spouse, at the time of the Closing exceeds
$1,000,000;

             The Investor is a natural person who had an individual income in
excess of $200,000 in each of the two most recent calendar years or joint income
with that person’s spouse in excess of $300,000 in each of those years and who
reasonably expects to reach the same income level for the current year.

 

 

 

   

 

  Print Name of Investor     Signature of Investor  

 

   

 

  Print Name of Spouse
(if funds are to be invested in joint name or are community property)    
Signature of Spouse
(if funds are to be invested in joint name or are community property)



--------------------------------------------------------------------------------

Exhibit B-4

Orchid Cellmark Inc.

CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,

TRUST, FOUNDATION AND JOINT INVESTORS

If the investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.

CERTIFICATE

The undersigned certifies that the representations and responses below are true
and accurate:

(a) The investor has been duly formed and is validly existing and has full power
and authority to invest in the Company. The person signing on behalf of the
undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.

(b) Indicate the form of entity of the undersigned:

             Limited Partnership

             General Partnership

             Limited Liability Company

             Corporation

             Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
                                        
                                        
                                        
                                                

(Continue on a separate piece of paper, if necessary.)

             Other type of Trust (indicate type of trust and, for trusts other
than pension trusts, name the grantors and beneficiaries):
                                        
                                        
                                        
                                                
                                        
                                        
                                        
                                                                       

(Continue on a separate piece of paper, if necessary.)

             Other form of organization (indicate form of organization
(                                                          
                                        
                                                                                
                                                                        ).



--------------------------------------------------------------------------------

(c) Indicate the approximate date the undersigned entity was
formed:                        .

(d) In order for the Company to offer and sell the Common Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as an investor in the Company.

 

_____    1. A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; _____    2. A broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934; _____    3 An insurance company as defined
in Section 2(13) of the Securities Act; _____    4 An investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; _____    5. . A Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; _____
   6. A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; _____    7. An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors; _____    8. A private business
development company as defined in Section 202(a)(22) of the Investment Advisers
Act of 1940; _____    9. Any partnership or corporation or any organization
described in Section 501(c)(3) of the Internal Revenue Code or similar business
trust, not formed for the specific purpose of acquiring the Common Shares, with
total assets in excess of $5,000,000; _____    10. A trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
Common Shares, whose purchase is directed by a sophisticated person as described
in Rule 506(b)(2)(ii) of the Securities Act; _____   

11. An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies:   
_________________________________________________________________________________________

(Continue on a separate piece of paper, if necessary.)



--------------------------------------------------------------------------------

Please set forth in the space provided below the (i) states, if any, in the U.S.
in which you maintained your principal office during the past two years and the
dates during which you maintained your office in each state, (ii) state(s), if
any, in which you are incorporated or otherwise organized and (iii) state(s), if
any, in which you pay income taxes.

____________________________________________________________________________________

____________________________________________________________________________________

____________________________________________________________________________________

 

Dated:                        , 2006

 

Print Name of Investor

 

Name:

Title:

(Signature and title of authorized officer, partner or trustee)



--------------------------------------------------------------------------------

SECURITIES DELIVERY INSTRUCTIONS

Please instruct us as to where you would like the Common Shares delivered to at
Closing:

 

Name:

 

 

Company:

 

 

Address:

 

 

 

 

Telephone:

 

 

Other Special Instructions:

 

 

 

 



--------------------------------------------------------------------------------

Exhibit C

OPINION OF COMPANY CORPORATE COUNSEL

To: The Investors Listed on Schedule I attached hereto

Ladies and Gentlemen:

This opinion is being furnished to you pursuant to Section 2.2(a)(ii) of the
Securities Purchase Agreement (the “Agreement”), dated as of November     ,
2006, between you and Orchid Cellmark Inc., a Delaware corporation (the
“Company”). We have acted as special counsel to the Company in connection with
the Agreement and the transactions contemplated therein. Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Agreement.

In rendering the opinions expressed below, we have examined executed originals
or counterparts of (i) the Transaction Documents, (ii) the Company’s Restated
Certificate of Incorporation, as amended to date (the “Certificate of
Incorporation”), (iii) the Company’s Second Amended and Restated Bylaws, as
amended to date (the “Bylaws”), (iv) the other documents delivered in connection
with the Closing on the date hereof, and (v) such other documents as we have
deemed necessary for purposes of this opinion.

Insofar as this opinion relates to certain factual matters, and in the absence
of our actual knowledge to the contrary, we have relied (as to those factual
matters but not legal conclusions) upon representations and warranties of the
Company, certificates of officers of the Company and of public officials, and
certificates delivered to you in connection with the Transaction Documents and
the transactions contemplated thereby.

As used herein, any reference to “our knowledge,” “best of our knowledge,” “of
which we have knowledge,” “of which we are aware,” “known to us” or words of
similar import, shall mean the conscious awareness of the existence or absence
of any facts or other information by any lawyer in this firm who was involved in
representing the Company in connection with the transactions contemplated by the
Agreement. Except as expressly set forth in this opinion, we have not undertaken
any independent investigation, including, without limitation, any investigation
of corporate, court or other documents or records, to determine the existence or
absence of any such facts or other information, and no inference as to our
knowledge of the existence or absence of any facts or other information should
be drawn from the fact of our representation of the Company.

In rendering the opinions set forth herein, we have assumed, with your
permission and without independent inquiry or investigation, (i) the genuineness
of all signatures (other than those of the Company or its officers) on all
documents and instruments examined by us, (ii) the authenticity of all documents
submitted to us as originals, and (iii) the conformity to originals of all



--------------------------------------------------------------------------------

documents submitted to us as certified, photostatic or conformed copies, and the
authenticity of the originals of such documents. We have also assumed that each
of the parties to the Transaction Documents (other than the Company) had all
requisite power and authority and has taken all necessary action (corporate or
otherwise) to execute and deliver the Transaction Documents to which it is a
party and to effect the transactions contemplated thereby and that the
Transaction Documents constitute the legal, valid and binding obligation of each
of such other parties enforceable in accordance with their respective terms.

Our opinion contained in paragraph (1) below with respect to the due
organization, valid existence and good standing of the Company in the State of
Delaware and the good standing and qualification of the Company to do business
in the State of New Jersey is based solely upon certificates to such effect
issued as of a recent date by the Secretary of State (or comparable official) of
the applicable jurisdiction.

Our opinion contained in paragraph (2) below as to the due organization and good
standing of the Subsidiaries (as defined below) is based solely upon
certificates to such effect issued as of a recent date by the Secretary of State
(or comparable official) of the applicable jurisdiction.

Our opinion contained in paragraph (4) below as to enforceability is subject to
the further qualification that such enforceability may be (i) limited by
bankruptcy, insolvency (including, without limitation, fraudulent conveyances
and fraudulent transfers), reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, (ii) limited by general
equitable principles, including, without limitation, concepts of good faith and
fair dealing (regardless of whether such enforceability is considered in a
proceeding in equity or at law), (iii) subject to the effect of any public
policy considerations or court decisions which may limit the rights of any
person or entity to obtain indemnification, and (iv) subject to the effects of
generally applicable rules of law that limit or affect the enforcement of
provisions that purport to require waiver of the obligations of good faith, fair
dealing, diligence and reasonableness. In addition, we express no opinion as to
whether a federal or state court would give effect to the choice of law
provisions set forth in the Transaction Documents.

This opinion is limited to the laws of the Commonwealth of Massachusetts, the
General Corporation Law of the State of Delaware, and the federal laws of the
United States of America, and we express no opinions with respect to the law of
any other jurisdiction.

Based upon the foregoing and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that as of
the date hereof:

 

  1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. The Company has all requisite
power and authority, and all material governmental licenses, authorizations,
consents and approvals, required to own and operate its properties and assets
and to carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing as a foreign corporation in the State
of New Jersey.



--------------------------------------------------------------------------------

  2. Each of the following subsidiaries of the Company (the “Subsidiaries”) is
duly organized and in good standing under the laws of the jurisdiction set forth
below:

 

Subsidiary

 

Jurisdiction of Organization

Lifecodes Corporation   Delaware GeneScreen, Inc.   Delaware Orchid Cellmark ULC
  Nova Scotia Orchid Cellmark Ltd.   United Kingdom

 

  3. The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under each Transaction Document executed by
it, or any of its officers, to issue, sell and deliver the Common Shares
pursuant to the Transaction Documents, and to carry out and perform its
obligations under, and to consummate the transactions contemplated by, the
Transaction Documents.

 

  4. All corporate action on the part of the Company, its directors and its
stockholders necessary for the authorization, execution and delivery by the
Company of the Transaction Documents, the authorization, issuance, sale and
delivery of the Common Shares pursuant to the Agreement, and the consummation by
the Company of the transactions contemplated by the Transaction Documents has
been duly taken. The Transaction Documents have been duly and validly executed
and delivered by the Company and constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
their terms.

 

  5. The Common Shares which are being issued on the date hereof pursuant to the
Agreement are duly authorized and, when issued against payment therefor in
accordance with the provisions of the Agreement, will be validly issued, fully
paid and nonassessable, free and clear of any preemptive right pursuant to the
Company’s Certificate of Incorporation or under the provisions of the General
Corporation Law of the State of Delaware.

 

  6. Assuming (i) the accuracy of the representations of the Investors contained
in the Agreement and (ii) compliance by the Investors with the covenants set
forth in the Agreement, the Common Shares may be issued to the Investors without
registration under the Securities Act of 1933, as amended.

 

  7.

The execution, delivery and performance by the Company of, and the compliance by
the Company with the terms of, the Transaction Documents, the issuance, sale and
delivery of the Common Shares pursuant to the Agreement do not to our knowledge
(a) conflict with or result in a violation of any provision of the Certificate
of Incorporation or Bylaws or other similar organizational documents of the
Company or its Subsidiaries, or, to our knowledge, any provision of any law,
rule or regulation having applicability to the Company or its Subsidiaries,
(b) conflict with, result in a breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
result in or permit the



--------------------------------------------------------------------------------

 

termination or modification of, any agreement, instrument, order, writ, judgment
or decree known to us to which the Company or its Subsidiaries is a party or is
subject or (c) to our knowledge, result in the creation or imposition of any
lien, claim or encumbrance on any of the Company’s or its Subsidiaries’ assets
or properties.

 

  8. No consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory authority, or self-regulatory organization, is required in
connection with the valid execution, delivery and performance by the Company of
the Transaction Documents, or the offer, sale, issuance or delivery of the
Common Shares or the consummation of the transactions contemplated thereby,
except for (A) the filing of a Form D with the Securities and Exchange
Commission, (B) such as may be required under state securities or Blue Sky laws
and (C) such as may be required under the rules of The Nasdaq Stock Market LLC.

 

  9. The Company is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

We express no opinion as to any matter other than as expressly set forth above,
and no other opinion is intended to be implied nor may be inferred herefrom. The
opinions expressed herein are given as of the date hereof, and we undertake no
obligation hereby and disclaim any obligation to advise you of any change after
the date hereof pertaining to any matter referred to herein. The opinion is
rendered solely for your benefit and may not be circulated, quoted, relied upon
or otherwise referred to by any other person without our written consent.



--------------------------------------------------------------------------------

Exhibit D

PLAN OF DISTRIBUTION

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•   an exchange distribution in accordance with the rules of the applicable
exchange;

 

•   privately negotiated transactions;

 

•   short sales;

 

•   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

•   a combination of any such methods of sale; and

 

•   any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.



--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed a supplement to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 supplementing or
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

We are required to pay all fees and expenses incident to the registration of the
shares of common stock. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.



--------------------------------------------------------------------------------

Exhibit E

COMPANY TRANSFER AGENT INSTRUCTIONS

American Stock Transfer & Trust Company

6201 15th Avenue

Brooklyn, NY 11219

Attention:

Re: Orchid Cellmark Inc.

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
November __, 2006 (the “Agreement”), by and among Orchid Cellmark Inc., a
Delaware corporation (the “Company”), and the investors named on the Schedule of
Investors attached thereto (collectively, the “Holders”), pursuant to which the
Company is issuing to the Holders shares (the “Common Shares”) of Common Stock
of the Company, par value $.001 per share (the “Common Stock”).

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time) to issue
shares of Common Stock upon transfer or resale of the Common Shares or upon the
request of a Holder, in each case, in compliance with this paragraph. You
acknowledge and agree that so long as you have previously received (a) written
confirmation from the Company’s legal counsel that either (i) a registration
statement covering resales of the Common Shares has been declared effective by
the Securities and Exchange Commission (the “SEC”) under the Securities Act of
1933, as amended (the “Securities Act”) and that resales of the Common Shares
may be made thereunder, or (ii) sales of the Common Shares may be made in
conformity with Rule 144 under the Securities Act (“Rule 144”), (b) if
applicable, a copy of such registration statement, and (c) in the case of clause
(a)(i) above, a written request of a Holder to issue new certificates
representing the Common Shares without any legend restricting transfer and in
the case of clause (a)(ii) above, notice from legal counsel to the Company or
any Holder that a transfer of Common Shares has been effected pursuant to
Rule 144, then, unless otherwise required by law, within three (3) business days
of your receipt of the notice or request referred to in clause (c) above and the
certificates for shares that are being transferred or reissued, you shall issue
the certificates representing the Common Shares so requested (in the case of
clause (a)(i) above) to the Holder requesting such issuance or so sold (in the
case of clause (a)(ii) above) to the transferees registered in the names of such
transferees, and such certificates shall not bear any legend restricting
transfer of the Common Shares thereby and should not be subject to any
stop-transfer restriction. If instructed by a Holder to reissue Common Shares
pursuant to this paragraph via the Depository Trust Company’s Deposit/Withdrawal
at Custodian, or DWAC system, you are hereby instructed to comply with such
request if (a) you are then participating in The Depository Trust Company’s DWAC
system and (b) the Common Shares are then eligible to be included in the DWAC
system.



--------------------------------------------------------------------------------

A form of written confirmation from the Company’s outside legal counsel to the
effect that a registration statement covering resales of the Common Shares has
been declared effective by the SEC under the Securities Act and that Common
Shares are freely transferable by the Holders and accordingly may be issued (or
reissued, as applicable) and delivered to the Holders free of all legends
restricting transfer is attached hereto as Exhibit I.

You need not require further letters from us or our counsel to effect any future
issuance or reissuance of shares of Common Stock to the Holders of contemplated
by the Agreement and this letter. This letter shall serve as our standing
irrevocable instructions with regard to this matter.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (609) 750-2200.

 

Very truly yours, ORCHID CELLMARK INC.

By:

 

 

Name:   Title:  

 

THE FOREGOING INSTRUCTIONS ARE

ACKNOWLEDGED AND AGREED TO

this day of                     , 2006

AMERICAN STOCK TRANSFER & TRUST COMPANY By:  

 

Name:  

 

Title:  

 

Enclosures



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

TO THE

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

ORCHID CELLMARK INC.

AND THE INVESTORS SET FORTH THEREIN

November 20, 2006

These Disclosure Schedules are being delivered pursuant to that certain
Securities Purchase Agreement dated November 20, 2006, among Orchid Cellmark
Inc. (“Orchid”) and the Investors set forth therein (the “Agreement”).
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Agreement unless otherwise defined herein. The inclusion of, or reference
to, any item on any schedule herein does not constitute an admission that such
item or information is material or meets all criteria set forth in the Agreement
for inclusion in such schedule. Information disclosed in any item of any
schedule shall be deemed to be disclosed for all purposes of the Agreement and
all other schedules or items thereto to the extent the applicability of such
information to the Agreement and such other schedule(s) or item(s) thereto is
reasonably apparent.



--------------------------------------------------------------------------------

Schedule 3.1(a)

SUBSIDIARIES

The Company has the following Material Subsidiaries:

Orchid Cellmark Ltd., a company formed under the laws of the United Kingdom and
a wholly owned subsidiary of Orchid Cellmark Inc.

Lifecodes Corporation, a Delaware corporation and wholly owned subsidiary of
Orchid Cellmark Inc.

GeneScreen, Inc., a Delaware corporation and wholly owned subsidiary of Orchid
Cellmark Inc.

Orchid Cellmark ULC, a company formed under the laws of Nova Scotia and a
wholly-owned subsidiary of Lifecodes Corporation.

 

2



--------------------------------------------------------------------------------

Schedule 3.1(f)

CAPITALIZATION

 

    

Authorized

  

Issued and Outstanding

Common Stock    150,000,000   

24,507,000 issued and

24,344,000 outstanding at 9/30/06

Preferred Stock   

5,000,000,

including 1,000,000 of Series A Junior Participating Preferred Stock under
Shareholder Rights Plan

   0 Common Stock Warrants    631,560 shares of Common Stock are reserved for
issuance.    Warrant rights exercisable for up to 631,560 shares of Common Stock
are currently outstanding. 1995 Stock Incentive Plan    700,000 shares of Common
Stock are reserved for issuance. Awards may no longer be made under this Plan.
   Options exercisable for up to 291,916 shares of Common Stock are currently
outstanding under this Plan. 2005 Stock Plan    2,200,000 shares of Common Stock
are reserved for issuance.    Options exercisable for up to 1,216,878 shares of
Common Stock are currently outstanding under this Plan. Employee Stock Purchase
Plan    550,000 shares of Common Stock are reserved for issuance.    0

On February 27, 2004, the Company issued approximately 3,158,000 shares of
common stock and four-year warrants to purchase an additional approximately
632,000 shares of common stock in a private placement to 33 investors. The
warrants in this transaction contain certain anti-dilution and price adjustment
provisions and the issuance and sale of the Common Shares may obligate the
Company to adjust the exercise, conversion, exchange or reset price under these
warrants.

 

3



--------------------------------------------------------------------------------

Schedule 3.1(g)

SEC REPORTS; FINANCIAL STATEMENTS

None.

 

4



--------------------------------------------------------------------------------

Schedule 3.1(h)

NO MATERIAL CHANGES

None.

 

5



--------------------------------------------------------------------------------

Schedule 3.1(j)

COMPLIANCE

None.

 

6



--------------------------------------------------------------------------------

Schedule 3.1(o)

LISTING AND MAINTENANCE REQUIREMENTS

None.

 

7



--------------------------------------------------------------------------------

Schedule 3.1(p)

REGISTRATION RIGHTS

None.

 

8



--------------------------------------------------------------------------------

Schedule 3.1(q)

APPLICATION OF TAKEOVER PROTECTIONS

None.

 

9



--------------------------------------------------------------------------------

Schedule 3.1(t)

PATENTS AND TRADEMARKS

None.

 

10



--------------------------------------------------------------------------------

Schedule 3.1(x)

INTERNAL ACCOUNTING CONTROLS

None.

 

11